DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 09/28/2020 for application number 17/034,320. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/28/2020 and 03/28/2022 were filed before the mailing date of the first office action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

References Cited but not Used
Jung et al. (US 2010/0311320 A1) – describes a system that provides broadcast notifications to user devices based on context information.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 10-12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Touloumtzis (US 2016/0366085 A1) in view of Kusens (US 2019/0114901 A1).

Regarding claim 1, Touloumtzis teaches a computer-implemented method comprising: 
obtaining notification data for a user [Fig. 6, (602), Para. 33, receive notification to be sent to a user (i.e. notification data)]; 
obtaining a first set of images of the user from one or more cameras [Fig. 6, (606), Para. 23, 33, 35, receive sensor context information (i.e. camera images)]; 
identifying, based on the first set of images, a first status of the user [Fig. 6, (606), Para. 33, determine context information from sensor data (i.e. camera images)]; 
generating a set of notification options based, at least in part, on the first status of the user [Fig. 6, (608), Para. 33, determine appropriate notifications based on context information]; 
selecting a first notification option of the set of notification options [Fig. 6, (608), Para. 33, select notification based on context]; 
initiating, in response to the selecting, a first notification by the first notification option [Fig. 6, (610), Para. 33, sending the selected notification to the user device]; 
determining, at a first time, that the user does not acknowledge the first notification [Fig. 6, (612), Para. 33, determine if user responded to notification]; 
obtaining, in response to the determining, a second set of images of the user from the one or more cameras [Fig. 6, (606), Para. 23, 33, 35, receive sensor context information (i.e. camera images)]; 
identifying, based on the second set of images, a second status of the user [Fig. 6, (606), Para. 33, determine context information from sensor data (i.e. camera images)]; and 
initiating, in response to the selecting the at least one second notification option, at least one second notification by the at least one second notification option [Fig. 6, (610, 616), Para. 33, sending the notification to the user].

But, Touloumtzis does not explicitly teach selecting at least one second notification option of the set of notification options.
However, Kusens teaches identifying a first status of the user [Fig. 2, (F2d), Paras. 27-30, identify user status (i.e. user response to notification)]; generating a set of notification options based, at least in part, on the first status of the user [Fig. 2, (F2d), Paras. 27-30, determine one or notifications to be sent to the user]; selecting a first notification option of the set of notification options [Fig. 2, (F2d), Paras. 27-30, selecting a notification to the user]; initiating, in response to the selecting, a first notification by the first notification option [Fig. 2, (F2d), Paras. 27-30, sending the notification to the user]; determining, at a first time, that the user does not acknowledge the first notification [Fig. 2, (F2e), Paras. 27-30, determine if user responded]; identifying, based on the second set of images, a second status of the user [Fig. 2, (F2e, f), Paras. 27-30, based on response, determine user status]; selecting at least one second notification option of the set of notification options [Fig. 2, (F2d), Paras. 27-30, selecting a notification based on user status]; and initiating, in response to the selecting the at least one second notification option, at least one second notification by the at least one second notification option [Fig. 2, (F2d), Paras. 27-30, sending another notification to the user based on an updated use status].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the variable notification system of Touloumtzis and incorporate the escalating notifications of Kusens to allow the system to determine and give additional notifications when necessary.
A person having ordinary skill in the art would have been motivated to modify and include the escalating notifications to allow the user to receive escalating notifications when a particular situation or status of the user is present, creating and efficient and user friendly system.

Regarding claims 3, 10, and 17, Touloumtzis and modified by Kusens teaches all of the limitations of claim 1 as described above. Kusens further teaches calculating a step time, and wherein the step time is a time interval between the initiating the first notification and the initiating the at least one second notification [Fig. 2, (F2c, f), Paras. 27-30, determining a time threshold (i.e. limit and/or minimum) to receive a response].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the variable notification system of Touloumtzis and incorporate the escalating notifications of Kusens to allow the system to determine and give additional notifications when necessary.
A person having ordinary skill in the art would have been motivated to modify and include the escalating notifications to allow the user to receive escalating notifications when a particular situation or status of the user is present, creating and efficient and user friendly system.

Regarding claims 4, 11, and 18, Touloumtzis and modified by Kusens teaches all of the limitations of claim 3 as described above. Kusens further teaches wherein the notification data includes an acknowledgment-time threshold [Fig. 2, (F2c, f), Paras. 27-30, determining a time threshold (i.e. limit and/or minimum) to receive a response]; and wherein the calculating the step time comprises dividing the acknowledgment-time threshold by a count of notification options included in the set of notification options [Fig. 2, (F2c, f), Paras. 27-30, using the time the notification was sent until the response and/or threshold time to respond and the different notification types as set by the user (i.e. using a number of ways to calculate the status and notifications to be sent to the one or more users)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the variable notification system of Touloumtzis and incorporate the escalating notifications of Kusens to allow the system to determine and give additional notifications when necessary.
A person having ordinary skill in the art would have been motivated to modify and include the escalating notifications to allow the user to receive escalating notifications when a particular situation or status of the user is present, creating and efficient and user friendly system.

Regarding claims 5, 12, and 19, Touloumtzis and modified by Kusens teaches all of the limitations of claim 1 as described above. Kusens further teaches determining, at a second time subsequent to the first time, that the user acknowledges the at least one second notification [Fig. 2, (F2c, f), Paras. 27-30, determining a time threshold (i.e. limit and/or minimum) to receive a response]; and refraining from initiating a third notification in response to the determining at the second time [Fig. 2, (F2c, f), Paras. 27-30, based on the response within the time threshold, do not send another notification].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the variable notification system of Touloumtzis and incorporate the escalating notifications of Kusens to allow the system to determine and give additional notifications when necessary.
A person having ordinary skill in the art would have been motivated to modify and include the escalating notifications to allow the user to receive escalating notifications when a particular situation or status of the user is present, creating and efficient and user friendly system.

Regarding claims 7 and 14, Touloumtzis and modified by Kusens teaches all of the limitations of claim 1 as described above. Touloumtzis further teaches wherein the set of notification options includes initiating a notification to a notification device of a bystander, the bystander included in the second set of images [Fig. 6, (610), Para. 33, notification is sent to the device of the user].

Regarding claim 8, Touloumtzis teaches a system comprising: 
a processor [Fig. 8, (802), Para. 40, processing unit]; and 
a memory in communication with the processor [Fig. 8, (804), Para. 40, memory connected to the processor], the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method for generating a summary text composition, the method comprising: 
obtaining notification data for a user [Fig. 6, (602), Para. 33, receive notification to be sent to a user (i.e. notification data)]; 
obtaining a first set of images of the user from one or more cameras [Fig. 6, (606), Para. 23, 33, 35, receive sensor context information (i.e. camera images)]; 
identifying, based on the first set of images, a first status of the user [Fig. 6, (606), Para. 33, determine context information from sensor data (i.e. camera images)]; 
generating a set of notification options based, at least in part, on the first status of the user [Fig. 6, (608), Para. 33, determine appropriate notifications based on context information]; 
selecting a first notification option of the set of notification options [Fig. 6, (608), Para. 33, select notification based on context]; 
initiating, in response to the selecting, a first notification by the first notification option [Fig. 6, (610), Para. 33, sending the selected notification to the user device]; 
determining, at a first time, that the user does not acknowledge the first notification [Fig. 6, (612), Para. 33, determine if user responded to notification]; 
obtaining, in response to the determining, a second set of images of the user from the one or more cameras [Fig. 6, (606), Para. 23, 33, 35, receive sensor context information (i.e. camera images)]; 
identifying, based on the second set of images, a second status of the user [Fig. 6, (606), Para. 33, determine context information from sensor data (i.e. camera images)]; and 
initiating, in response to the selecting the at least one second notification option, at least one second notification by the at least one second notification option [Fig. 6, (610, 616), Para. 33, sending the notification to the user].

But, Touloumtzis does not explicitly teach selecting at least one second notification option of the set of notification options.
However, Kusens teaches identifying a first status of the user [Fig. 2, (F2d), Paras. 27-30, identify user status (i.e. user response to notification)]; generating a set of notification options based, at least in part, on the first status of the user [Fig. 2, (F2d), Paras. 27-30, determine one or notifications to be sent to the user]; selecting a first notification option of the set of notification options [Fig. 2, (F2d), Paras. 27-30, selecting a notification to the user]; initiating, in response to the selecting, a first notification by the first notification option [Fig. 2, (F2d), Paras. 27-30, sending the notification to the user]; determining, at a first time, that the user does not acknowledge the first notification [Fig. 2, (F2e), Paras. 27-30, determine if user responded]; identifying, based on the second set of images, a second status of the user [Fig. 2, (F2e, f), Paras. 27-30, based on response, determine user status]; selecting at least one second notification option of the set of notification options [Fig. 2, (F2d), Paras. 27-30, selecting a notification based on user status]; and initiating, in response to the selecting the at least one second notification option, at least one second notification by the at least one second notification option [Fig. 2, (F2d), Paras. 27-30, sending another notification to the user based on an updated use status].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the variable notification system of Touloumtzis and incorporate the escalating notifications of Kusens to allow the system to determine and give additional notifications when necessary.
A person having ordinary skill in the art would have been motivated to modify and include the escalating notifications to allow the user to receive escalating notifications when a particular situation or status of the user is present, creating and efficient and user friendly system.

Regarding claim 15, Touloumtzis teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method for generating a summary text composition, the method comprising: 
obtaining notification data for a user [Fig. 6, (602), Para. 33, receive notification to be sent to a user (i.e. notification data)]; 
obtaining a first set of images of the user from one or more cameras [Fig. 6, (606), Para. 23, 33, 35, receive sensor context information (i.e. camera images)]; 
identifying, based on the first set of images, a first status of the user [Fig. 6, (606), Para. 33, determine context information from sensor data (i.e. camera images)]; 
generating a set of notification options based, at least in part, on the first status of the user [Fig. 6, (608), Para. 33, determine appropriate notifications based on context information]; 
selecting a first notification option of the set of notification options [Fig. 6, (608), Para. 33, select notification based on context]; 
initiating, in response to the selecting, a first notification by the first notification option [Fig. 6, (610), Para. 33, sending the selected notification to the user device]; 
determining, at a first time, that the user does not acknowledge the first notification [Fig. 6, (612), Para. 33, determine if user responded to notification]; 
obtaining, in response to the determining, a second set of images of the user from the one or more cameras [Fig. 6, (606), Para. 23, 33, 35, receive sensor context information (i.e. camera images)]; 
identifying, based on the second set of images, a second status of the user [Fig. 6, (606), Para. 33, determine context information from sensor data (i.e. camera images)]; and 
initiating, in response to the selecting the at least one second notification option, at least one second notification by the at least one second notification option [Fig. 6, (610, 616), Para. 33, sending the notification to the user].

But, Touloumtzis does not explicitly teach selecting at least one second notification option of the set of notification options.
However, Kusens teaches identifying a first status of the user [Fig. 2, (F2d), Paras. 27-30, identify user status (i.e. user response to notification)]; generating a set of notification options based, at least in part, on the first status of the user [Fig. 2, (F2d), Paras. 27-30, determine one or notifications to be sent to the user]; selecting a first notification option of the set of notification options [Fig. 2, (F2d), Paras. 27-30, selecting a notification to the user]; initiating, in response to the selecting, a first notification by the first notification option [Fig. 2, (F2d), Paras. 27-30, sending the notification to the user]; determining, at a first time, that the user does not acknowledge the first notification [Fig. 2, (F2e), Paras. 27-30, determine if user responded]; identifying, based on the second set of images, a second status of the user [Fig. 2, (F2e, f), Paras. 27-30, based on response, determine user status]; selecting at least one second notification option of the set of notification options [Fig. 2, (F2d), Paras. 27-30, selecting a notification based on user status]; and initiating, in response to the selecting the at least one second notification option, at least one second notification by the at least one second notification option [Fig. 2, (F2d), Paras. 27-30, sending another notification to the user based on an updated use status].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the variable notification system of Touloumtzis and incorporate the escalating notifications of Kusens to allow the system to determine and give additional notifications when necessary.
A person having ordinary skill in the art would have been motivated to modify and include the escalating notifications to allow the user to receive escalating notifications when a particular situation or status of the user is present, creating and efficient and user friendly system.

Claims 2, 6, 9, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Touloumtzis (US 2016/0366085 A1) in view of Kusens (US 2019/0114901 A1) and further in view of Davenport et al. (US 2021/0373919 A1).

Regarding claims 2, 9, and 16, Touloumtzis and modified by Kusens teaches all of the limitations of claim 1 as described above. Touloumtzis further teaches using one or more cameras [Fig. 7, (704, 710), Paras. 23, 35, cameras on the user device to capture images].

But, neither Touloumtzis nor Kusens explicitly teaches wherein the one or more cameras are surveillance cameras for an environment in which the user is located.
However, Davenport teaches wherein the one or more cameras are surveillance cameras for an environment in which the user is located [Fig. 1, (114), Para. 27, sensors (i.e. cameras) are installed within the home].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the variable notification system of Touloumtzis and incorporate the surveillance cameras and GUI interface change of Davenport to allow the system to display different sets of information based on the user status using surveillance information.
A person having ordinary skill in the art would have been motivated to modify and include the surveillance cameras and GUI interface change to allow the user to receive different content based on the context or status of the user using camera information, creating and efficient and user friendly system.

Regarding claims 6, 13, and 20, Touloumtzis and modified by Kusens teaches all of the limitations of claim 1 as described above. But, neither Touloumtzis nor Kusens explicitly teach wherein the notification data includes a destination for the user; and wherein the determining that the user acknowledges the at least one second notification comprises determining, based on a third set of images of the user obtained from the one or more cameras, that the user is proceeding toward the destination.
However, Davenport teaches wherein the notification data includes a destination for the user; and wherein the determining that the user acknowledges the at least one second notification comprises determining, based on a third set of images of the user obtained from the one or more cameras, that the user is proceeding toward the destination [Fig. 3, (304-306), Paras. 71-72, 91-95, 132, based on the image(s) the sensors within the home can determine the location and movement (i.e. direction) of the user to determine the UI to be presented].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the variable notification system of Touloumtzis and incorporate the surveillance cameras and GUI interface change of Davenport to allow the system to display different sets of information based on the user status using surveillance information.
A person having ordinary skill in the art would have been motivated to modify and include the surveillance cameras and GUI interface change to allow the user to receive different content based on the context or status of the user using camera information, creating and efficient and user friendly system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179